Citation Nr: 1445867	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for brain damage with tremors, memory loss, and slurred speech.

3.  Entitlement to service connection for heart disease with arrhythmia.

4.  Entitlement to service connection for an eye condition with cataracts.

5.  Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1968 to August 1970.  The Veteran received the Combat Infantry Badge and the Bronze Star medal with Valor Device for his service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in August 2010.  A copy of the transcript of this hearing has been associated with the claims file.

An April 2012 rating decision granted service connection for alcoholism with liver disease effective May 1, 2007.  That is considered a full grant of the benefit sought on appeal for that issue.  Therefore, that issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Bilateral Hearing Loss

The Veteran asserts that his currently bilateral hearing loss disability was incurred during active service when he was exposed to hazardous noise such as artillery fire.  

Service treatment records include the Veteran's April 1968 entrance examination which documents audiometric test results at puretone frequencies of 500, 1000, 2000, and 4000 Hertz.  Thresholds, in decibels, were 0, -5, 15, and 15 for the right ear and 5, 5, 15, 25, in the left ear at those respective frequencies.  On the July 1970 separation examination, audiometric testing showed decibels of 0, 0, 0, and 10 for the right ear and 0, 0, 0, and 0 in the left ear.  

A November 2007 VA audiology examination reflects that the Veteran has a bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2013).  The VA examiner opined that the Veteran's bilateral hearing loss was not as likely as not related to noise exposure in the military.  In essence, the VA examiner relied solely upon an absence of evidence of bilateral hearing loss for this opinion.  Of note, is this same VA examiner found that the Veteran's tinnitus was as likely as not related to noise exposure in the military.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at the military separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of § 3.385 (2013) and by submitting evidence that his current disability is related to his active military service.  Therefore, based on this case law, the November 2007 VA examiner provided an inadequate rationale for his negative nexus opinion. 

Furthermore, lay statements are competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The November 2007 VA examiner did not address or consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and his continuity of symptomatology since his military discharge.  This also makes the examination report inadequate for rating purposes.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion). 

The Board thus finds that another medical opinion by a VA examiner who has not previously examined the Veteran is needed regarding the etiology of the Veteran's current bilateral hearing loss.  The Board needs this opinion to fairly decide his claims remaining on appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see 38 C.F.R. § 4.2 (2013) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Brain damage, Heart Disease, Cataracts, and Basal Cell Carcinoma

In October 2010, the Board remanded the Veteran's claims of entitlement to service connection for brain damage, heart disease, cataracts, and basal cell carcinoma all to include as due to the Veteran's service connected posttraumatic stress disorder (PTSD.)  VA examination reports from January 2011, June 2011, December 2011, and May 2012 were submitted.  Regrettably, another remand is necessary because the VA examinations are inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA provides an examination, it must ensure that it is an adequate one or, at minimum, notify the claimant why one will not or cannot be provided); see also, Stegall v. West, 11 Vet. App. 268 (1998) (a claimant has a right to compliance with remand directives).  The examiners provided opinions that the Veteran's PTSD did not cause or aggravate brain damage, heart disease, cataracts, or basal cell carcinoma but did not provide adequate rationales.  Specifically, the January 2011 and May 2012 VA examiners only referenced studies and propositions that these disabilities were not caused by the Veteran's service PTSD but did not expand upon the aggravation element requested in the October 2010 Board remand.  On remand, a VA medical opinion on whether the Veteran's diagnosed conditions of brain damage, heart disease, cataracts, and basal cell carcinoma were worsened beyond their natural progression by his service-connected PTSD.  

The Board also notes that the Veteran has additionally asserted that his brain damage, heart disease, cataracts, and basal cell carcinoma were caused by exposure to herbicides while stationed in the Republic of Vietnam.  As no opinion from VA examiners concerning this question was obtained, on remand, the VA examiner must provide an opinion whether the Veteran's exposure to herbicides, caused or aggravated the Veterans brain damage, heart disease, eye condition, or basal cell carcinoma.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The examiner should perform all indicated test and studies.  The entire claims file must be reviewed and the VA examiner must note that review.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to active service.  

In providing the requested opinion, the examiner should comment on the audiometric findings recorded on induction and separation examinations.  The significance, if any, of acuity shifts in the audiometric results should be addressed.  The examiner must also take into consideration the Veteran's statements as to onset and continuity of hearing loss.  The examiner should also discuss any relevant post-service noise exposure.  A complete rationale for all conclusions reached should be clearly set forth in a written report.

2.  Schedule the Veteran for a VA examination to determine whether his service-connected PTSD permanently worsened any of his non-service connected disabilities that are the subject of this appeal.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail. A rationale must be provided for each opinion provided.  Following a physical examination and file review, the VA examiner is asked to address the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's PTSD permanently worsened the Veteran's heart disease with arrhythmia?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's PTSD permanently worsened the Veteran's brain damage, tremors, memory loss, or slurred speech?

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's PTSD permanently worsened the Veteran's eye condition with cataracts?

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's PTSD permanently worsened the Veteran's basal cell carcinoma?

3.  After development directed in paragraph 2 is complete, the AOJ should obtain medical opinions regarding the questions listed below.  The examiner must provide a rationale for each conclusion reached.  The examiner is cautioned that a rational consisting solely of the fact that the conditions are not listed in the Institute of Medicine Veterans and Agent Orange Update as having an association with exposure to Agent Orange is not an adequate rationale because such a rationale only addresses presumptive service connection.  Rather, if the examiner provides a negative nexus opinion, the examiner must address actual causation.  

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's brain damage was caused by his exposure to herbicides in Vietnam?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's heart condition with arrhythmia was caused by his exposure to herbicides in Vietnam?

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's cataracts was caused by his exposure to herbicides in Vietnam?

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's basal cell carcinoma was caused by his exposure to herbicides in Vietnam?

4.  The AOJ must review the examination/opinion reports.  If the reports are not adequate, including because of inadequate rationale, the AOJ must take immediate corrective action.  

5. Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



